                              Case 21-10398-LSS                       Doc 1       Filed 02/11/21           Page 1 of 17

     Fill in this information to identify the case:

     United States Bankruptcy Court for the:
               District          of         Delaware
                                          (State)
     Case number (If
     known):                                                Chapter         11                                                          Check if this is an
                                                                                                                                        amended filing




   Official Form 201
   Voluntary Petition for Non-Individuals Filing for Bankruptcy02/20
   If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
   case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
   available.



   1. Debtor’s name                        Cyprus Mines Corporation



   2. All other names debtor
      used in the last 8 years
       Include any assumed names,
      trade names, and doing business
      as names



   3. Debtor’s federal Employer
      Identification Number (EIN)          XX-XXXXXXX



   4. Debtor’s address                     Principal place of business                                  Mailing address, if different from principal
                                                                                                        place of business

                                               333 N. Central Ave.
                                           Number          Street                                        Number      Street



                                                                                                        P.O. Box

                                           Phoenix, AZ                             85004
                                           City                          State         ZIP Code         City                   State      ZIP Code


                                                                                                        Location of principal assets, if different
                                                                                                        from principal place of business

                                           Maricopa
                                           County                                                        Number      Street




                                                                                                        City                    State           ZIP Code




   5. Debtor’s website (URL)               ___________________

   6. Type of debtor                                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                    Partnership (excluding LLP)
                                                    Other. Specify:


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 1
                               Case 21-10398-LSS                Doc 1      Filed 02/11/21              Page 2 of 17

Debtor        Cyprus Mines Corporation                                                      Case number (if known)
             Name



7. Describe debtor’s business        A. Check one:

                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above


                                     B. Check all that apply:

                                         Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                         § 80a-3)
                                         Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                     C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                        http://www.uscourts.gov/four-digit-national-association-naics-codes .



8. Under which chapter of the        Check one:
   Bankruptcy Code is the
   debtor filing?                        Chapter 7
                                         Chapter 9
                                         Chapter 11. Check all that apply:
                                                           Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).
                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                           debtor is a small business debtor, attach the most recent balance sheet, statement
                                                           of operations, cash-flow statement, and federal income tax return or if all of these
                                                           documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                           A plan is being filed with this petition.

                                                           Acceptances of the plan were solicited prepetition from one or more classes of
                                                           creditors, in accordance with 11 U.S.C. § 1126(b).

                                                           The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                           Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                           Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                           for Bankruptcy under Chapter 11 (Official Form 201 A) with this form.

                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                           12b-2.
                                          Chapter 12


9. Were prior bankruptcy cases
                                         No
   filed by or against the debtor
   within the last 8 years?              Yes.   District                             When                       Case number
                                                                                            MM / DD / YYYY
   If more than 2 cases, attach a
                                                District                            When                       Case number
   separate list.
                                                                                            MM / DD / YYYY

10. Are any bankruptcy cases
    pending or being filed by a          No
    business partner or an              Yes.    Debtor  Imerys Talc America, Inc.                              Relationship    Successor in Interest
    affiliate of the debtor?                    DistrictBankr. D. Del.                                         When             02/13/2019
                                                                                                                              MM / DD / YYYY
   List all cases. If more than 1,              Case number, if known 19-10289 (LSS)
   attach a separate list.
 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
                            Case 21-10398-LSS                   Doc 1       Filed 02/11/21             Page 3 of 17

Debtor   Cyprus Mines Corporation                                                           Case number (if known)
              Name



11. Why is the case filed in this    Check all that apply:
    district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                         immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                         district.

                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.Does the debtor own or have           No
   possession of any real
                                         Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
   property or personal property
   that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
   attention?
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                   What is the hazard?

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                   (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or
                                                   other options).

                                                   Other



                                              Where is the property?
                                                                           Number          Street




                                                                           City                                          State       ZIP Code


                                              Is the property insured?

                                                   No
                                                   Yes. Insurance agency

                                                        Contact name

                                                        Phone




            Statistical and administrative information



13. Debtor’s estimation of           Check one:
    available funds                      Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.



                                         1-49                               1,000-5,000                              25,001-50,000
14. Estimated number of
                                         50-99                              5,001-10,000                             50,001-100,000
    creditors
                                         100-199                           10,001-25,000                             More than 100,000
                                         200-999

                                         $0-$50,000                        $1,000,001-$10 million                    $500,000,001-$1 billion
15. Estimated assets*                    $50,001-$100,000                  $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                         $100,001-$500,000                 $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                         $500,001-$1 million               $100,000,001-$500 million                 More than $50 billion


 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
                                Case 21-10398-LSS                       Doc 1       Filed 02/11/21              Page 4 of 17

Debtor         Cyprus Mines Corporation                                                            Case number (if known)
              Name



                                                                                                                                   $500,000,001-$1 billion
                                                $0-$50,000                           $1,000,001-$10 million
16.   Estimated liabilities*                                                                                                       $1,000,000,001-$10 billion
                                                $50,001-$100,000                     $10,000,001-$50 million
                                                $100,001-$500,000                    $50,000,001-$100 million                      $10,000,000,001-$50 billion
                                                                                                                                   More than $50 billion
                                                $500,001-$1 million                  $100,000,001-$500 million
  * The estimates contained in responses 15-16 exclude disputed insurance and indemnification assets and talc-related liabilities.


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of            ■ The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of              petition
    debtor
                                            ■ I have been authorized to file this petition on behalf of the debtor.


                                            ■ I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.



                                            I declare under penalty of perjury that the foregoing is true and correct.

                                                Executed on      02/11/2021
                                                              MM / DD / YYYY

                                              /s/ D. J. (Jan) Baker                                                           D. J. (Jan) Baker
                                                Signature of authorized representative of debtor             Printed name


                                               Title   Director, Cyprus Mines Corporation




18. Signature of attorney                    /s/ Kurt F. Gwynne                                              Date            02/11/2021
                                                Signature of attorney for debtor                                            MM / DD / YYYY




                                                Kurt F. Gwynne
                                                Printed name
                                                Reed Smith LLP
                                                Firm name
                                                1201           North Market Street, Suite 1500
                                                Number         Street
                                                Wilmington                                                          DE             19801
                                                City                                                               State           ZIP Code

                                                302-778-7500                                                      kgwynne@reedsmith.com
                                                Contact phone                                                      Email address



                                                3951                                                                    DE
                                                Bar number                                                         State




 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 4
                  Case 21-10398-LSS           Doc 1     Filed 02/11/21       Page 5 of 17



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    IN RE:                                                    Chapter 11

    CYPRUS MINES CORPORATION,                                 Case No. 21-
                                    1
                           Debtor.


                          ATTACHMENT TO VOLUNTARY PETITION

10.       Are any bankruptcy cases pending or being filed by a business partner or an affiliate of
          the debtor? Yes

      In the voluntary petition commencing this chapter 11 case, Cyprus Mines Corporation (the
“Debtor”) has identified In re Imerys Talc America, Inc., No. 19-10289 (LSS) (the “Imerys
Chapter 11 Case”) as a case “filed by a business partner or an affiliate” for the following reasons.

        The main purpose of this chapter 11 case is for the Debtor to manage and resolve in a fair
and comprehensive manner existing and future tort claims against it alleging personal injury
resulting from exposure to talc products which were manufactured and distributed by others using
talc mined and sold by the Debtor or its former subsidiaries.

         This chapter 11 case relates to the separate bankruptcy cases of three other debtors—Imerys
Talc America, Inc. (“ITA”), Imerys Talc Vermont, Inc. (“ITV”), and Imerys Talc Canada Inc.
(“ITC” and, collectively with ITA and ITV, the “Imerys Debtors”)—whose bankruptcy cases are
being jointly administered by the United States Bankruptcy Court for the District of Delaware as
In re Imerys Talc America, Inc., No. 19-10289 (LSS). As more fully described in the Declaration
of D. J. (Jan) Baker, Independent Director of the Debtor, in Support of Chapter 11 Petition and
First Day Pleadings (the “First Day Declaration”), ITA was formed in 1992 as a subsidiary of the
Debtor; it then purchased the Debtor’s talc-related assets and assumed the debtor’s talc-related
liabilities. ITV was a subsidiary of the Debtor and is now a subsidiary of ITA. Before the Imerys
Debtors filed their bankruptcy petitions, they were often named as co-defendants with the Debtor
in talc-related lawsuits that sought damages from both the Debtor and the Imerys Debtors for the
same alleged conduct. In addition, before the Imerys Debtors filed their bankruptcy petitions, ITA
was defending the Debtor and its affiliates from talc-related lawsuits, as required by agreements
between ITA and the Debtor.

        Prior to this filing, the Debtor reached a comprehensive settlement with its immediate
parent, Cyprus Amax Minerals Company, its ultimate parent, Freeport-McMoRan Inc., the
Imerys Debtors, the official committee of tort claimants appointed in the Imerys Chapter 11
Case, and the future claimants’ representative appointed in the Imerys Chapter 11 Case
(collectively, the “Cyprus Settlement Parties”). The plan of reorganization in this case will seek

1
    The last four digits of the Debtor’s taxpayer identification number are 0890. The Debtor’s address is 333
    N. Central Avenue, Phoenix, AZ 85004.


                                                                                              US_ACTIVE-158198375
               Case 21-10398-LSS        Doc 1     Filed 02/11/21     Page 6 of 17




to implement that settlement. Specifically, in light of the overlap between the talc personal
injury claims against the Debtor and those against the Imerys Debtors, as well as pending
disputes between the Debtor and the Imerys Debtors regarding insurance and other assets that
may be available to meet such claims, the Cyprus Settlement Parties agreed that all talc personal
injury claims against the Debtor would be channeled to the same talc personal injury trust
established in the Imerys Chapter 11 Case.

       Accordingly, the Debtor believes that this chapter 11 case is related to, and should be
administered as related to, the Imerys Chapter 11 Case.




                                               -2-
               Case 21-10398-LSS         Doc 1    Filed 02/11/21     Page 7 of 17




                               CYPRUS MINES CORPORATION

                                 Assistant Secretary’s Certificate

               I, Jennifer Karns, Assistant Secretary of Cyprus Mines Corporation (the

“Corporation”), a Delaware corporation, hereby certify as of the date hereof that:

                       The Board of Directors of the Corporation duly adopted
               resolutions delegating to the Special Committee of the Board of
               Directors, comprised solely of the Corporation’s independent
               directors, the sole power and authority on behalf of the
               Corporation and without further action by the Board of Directors
               to, among other things, evaluate, elect to pursue or not to pursue,
               and authorize any transaction, agreement, action, or proceeding
               concerning, arising out of, or in any way relating to, the
               commencement, administration, and resolution of any case of the
               Corporation under chapter 11 of the Bankruptcy Code. Such
               resolutions have not been amended, modified, or rescinded and
               remain in full force and effect on the date hereof.

                       Attached hereto as Exhibit A are the resolutions (the
               “Resolutions”) duly adopted by the Special Committee of the
               Board of Directors of the Corporation on February 11, 2021,
               related to the Corporation’s voluntary petition under chapter 11 of
               the Bankruptcy Code, debtor-in-possession financing, and the
               retention of professionals. The Resolutions have not been
               amended, modified, or rescinded and remain in full force and
               effect on the date hereof.

               IN WITNESS HEREOF, I have hereunto signed my name to this Assistant

Secretary’s Certificate this   11th    day of February                               , 2021.




                                                     Jennifer Karns
                                                     Assistant Secretary
Case 21-10398-LSS   Doc 1   Filed 02/11/21   Page 8 of 17




                     EXHIBIT A

                     Resolutions

                      (Attached)
        Case 21-10398-LSS            Doc 1     Filed 02/11/21       Page 9 of 17




                        CYPRUS MINES CORPORATION

Chapter 11 Petition

         RESOLVED, that the sole member of the Special Committee, and any person or
persons designated and authorized to act by the sole member of the Special Committee,
or any one of them, be, and each of them hereby is, authorized and empowered, for and
on behalf of the Corporation, to execute and verify a voluntary petition for relief under
chapter 11 of the Bankruptcy Code in the name of the Corporation, and to cause the same
to be filed with the United States Bankruptcy Court for the District of Delaware, in such
form and at such time as the sole member of the Special Committee shall determine in
such member’s sole discretion;

         RESOLVED FURTHER, that the sole member of the Special Committee, and
any person or persons designated and authorized to act by the sole member of the Special
Committee, or any one of them, be, and each of them hereby is, authorized and
empowered, for and on behalf of the Corporation, to take and cause to be taken any and
all such further action, and to execute and deliver or file, or cause to be executed and
delivered or filed, all such further documents, including, without limitation, all petitions,
affidavits, schedules, motions, lists, applications, pleadings, agreements, certificates, and
other papers, that the sole member of the Special Committee deems necessary,
appropriate, or advisable in such member’s sole discretion to commence, administer, and
resolve the Corporation’s chapter 11 case;

         RESOLVED FURTHER, that all acts lawfully done or actions taken by the sole
member of the Special Committee, and any person or persons designated and authorized
to act by the sole member of the Special Committee, or any one of them, to seek relief on
behalf of the Company under chapter 11 of the Bankruptcy Code, or in any matter related
thereto, be, and hereby are, adopted, ratified, confirmed, and approved in all respects as
the acts and deeds of the Corporation.

Debtor-In-Possession Financing

        RESOLVED, that the Special Committee hereby authorizes the Corporation to
obtain unsecured, administrative priority debtor-in-possession financing from Cyprus
Amax Minerals Company in the principal amount up to $14,450,000.00 on such terms
and conditions as may be satisfactory to the sole member of the Special Committee in
such member’s sole discretion;

         RESOLVED FURTHER, that the Special Committee hereby authorizes and
approves the execution and delivery for and on behalf of the Corporation of a debtor-in-
possession credit agreement and any other loan documents accompanying such credit
agreement (collectively, the “DIP Credit Documents”) in form and substance satisfactory
to the sole member of the Special Committee in such member’s sole discretion;

        RESOLVED FURTHER, that the sole member of the Special Committee, and
any person or persons designated and authorized to act by the sole member of the Special
Committee, or any one of them, be, and each of them hereby is, authorized and
empowered to borrow and repay in the future under the DIP Credit Documents, to
generally administer borrowing under and in compliance with the DIP Credit Documents,
       Case 21-10398-LSS          Doc 1     Filed 02/11/21      Page 10 of 17



and to take such further actions as may be necessary, appropriate, or advisable in
connection therewith;

        RESOLVED FURTHER, that the sole member of the Special Committee, and
any person or persons designated and authorized to act by the sole member of the Special
Committee, or any one of them, be, and each of them hereby is, authorized and
empowered, for and on behalf of the Corporation, to prepare, execute, and deliver such
documents, including, without limitation, each of the DIP Credit Documents, and to take
such other action as the sole member of the Special Committee may deem necessary,
appropriate, or advisable to carry out the purposes of the foregoing resolutions.

Retention of Professionals

        RESOLVED, that the Special Committee hereby authorizes and approves the
retention of the law firm of Reed Smith LLP as general bankruptcy counsel for the
Corporation, pursuant to section 327(a) of the Bankruptcy Code, in connection with the
commencement and administration of the Corporation’s chapter 11 bankruptcy case and
the payment of any retainers and fees and expenses associated therewith;

         RESOLVED FURTHER, that the Special Committee hereby authorizes and
approves the retention, if the sole member of the Special Committee deems necessary,
appropriate, and advisable, of the law firm of Kasowitz Benson Torres LLP as special
conflicts counsel for the Corporation pursuant to section 327(e) of the Bankruptcy Code
and the payment of any retainers and fees and expenses associated therewith;

        RESOLVED FURTHER, that the Special Committee hereby authorizes and
approves the retention of Prime Clerk LLC to provide consulting services in connection
with the commencement and administration of the Corporation’s chapter 11 bankruptcy
case and the payment of any retainers and fees and expenses associated therewith;

         RESOLVED FURTHER, that the Special Committee hereby authorizes and
approves the retention of such other professionals, including attorneys, accountants,
financial advisors, actuaries, consultants, claims and noticing agents, administrative
agents, or brokers, in each case, as the sole member of the Special Committee deems
necessary, appropriate, or advisable in connection with the commencement and
administration of the Corporation’s chapter 11 bankruptcy case and the payment of any
retainers and fees and expenses associated therewith;

         RESOLVED FURTHER, that the sole member of the Special Committee, and
any person or persons designated and authorized to act by the sole member of the Special
Committee, or any one of them, be, and each of them hereby is, authorized and
empowered, for and on behalf of the Corporation, to prepare, execute, and deliver such
documents, including, without limitation, any engagement or services agreements in
connection with the aforementioned retentions, and to take such other action as the sole
member of the Special Committee may deem necessary, appropriate, or advisable to carry
out the purposes of the foregoing resolutions.

General

       RESOLVED, that all prior actions of the sole member of the Special Committee,
and any person or persons designated and authorized to act by the sole member of the



                                          -2-
       Case 21-10398-LSS          Doc 1     Filed 02/11/21      Page 11 of 17



Special Committee, or any one of them, that are consistent with any of the foregoing
resolutions be, and hereby are, authorized, ratified, approved, and confirmed in all
respects as actions duly taken under existing authority;

        RESOLVED FURTHER, that the sole member of the Special Committee, and
any person or persons designated and authorized to act by the sole member of the Special
Committee, or any one of them, be, and each of them hereby is, authorized and
empowered, for and on behalf of the Corporation, to execute and deliver all such
documents and instruments and to do all such acts or things as the sole member of the
Special Committee shall determine to be necessary, appropriate, or advisable to carry out
the purposes of the foregoing resolutions.




                                          -3-
                 Case 21-10398-LSS         Doc 1     Filed 02/11/21      Page 12 of 17




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE:                                                     Chapter 11

CYPRUS MINES CORPORATION,                                  Case No. 21-_________
                                 1
                         Debtor.


                           CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the following corporate entity is the only entity that directly or indirectly owns 10% or more of

any class of the above-captioned Debtor’s equity interests:

                   Equity Holder                           Approx. Percentage of Total Equity

         Cyprus Amax Minerals Company                                       100%
            333 North Central Avenue
               Phoenix, AZ 85004




1
    The last four digits of the Debtor’s taxpayer identification number are 0890. The Debtor’s address is
    333 North Central Avenue, Phoenix, AZ 85004.
                 Case 21-10398-LSS         Doc 1     Filed 02/11/21      Page 13 of 17




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE:                                                     Chapter 11

CYPRUS MINES CORPORATION,                                  Case No. 21-____________
                                 1
                         Debtor.


                            LIST OF EQUITY SECURITY HOLDERS

         Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, Cyprus Mines

Corporation, the above-captioned debtor and debtor-in-possession, hereby provides the following

list of holders of equity interests:

         Name and Address of Interest Holder                          Percentage and Type of
                                                                           Interest Held
            Cyprus Amax Minerals Company                              100% (Common Stock)
               333 North Central Avenue
                  Phoenix, AZ 85004




1
    The last four digits of the Debtor’s taxpayer identification number are 0890. The Debtor’s address is
    333 N. Central Avenue, Phoenix, AZ 85004.
                                                    Case 21-10398-LSS                                         Doc 1                    Filed 02/11/21                       Page 14 of 17

Fill in this information to identify the case:
  Debtor name: Cyprus Mines Corporation                                                                                                                                                          □ Check if this is an amended filing
  United States Bankruptcy Court for the: District of Delaware
   Case number (if known): ________________



Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders                                                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. §
101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.



Name of creditor and complete mailing address,             Name, telephone number, and email address of           Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
including zip code                                         creditor contact                                       trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                  professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                  government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                                Total claim, if       Deduction for value of collateral or
                                                                                                                                                                                                                                             Unsecured Claim
                                                                                                                                                                              partially secured                       setoff
             BENNETT BIGELOW & LEEDOM PS                   BENNETT BIGELOW & LEEDOM PS
             MARCUS PETERSON                               MARCUS PETERSON
1            601 UNION ST                                  PHONE: 206‐622‐5511                                    Law Firm                           D                                                                                                 $32,073.00
             SUITE 1500                                    FAX: 206‐622‐8986
             SEATTLE, WA 98101‐1363                        EMAIL: jhagen@bbllaw.com
             HEYL ROYSTER VOELKER & ALLEN, PC              HEYL ROYSTER VOELKER & ALLEN, PC
             VICKIE MOTTELER                               VICKIE MOTTELER
2            33 N. DEARBORN STREET                         PHONE: 312‐853‐8700                                    Law Firm                           D                                                                                                    $137.50
             SEVENTH FLOOR                                 FAX:
             CHICAGO, IL 60602                             EMAIL: vmotteler@heylroyster.com
                                                           ALSTON & BIRD LLP
             ALSTON & BIRD LLP
                                                           RANDY ORZA
             RANDY ORZA
3                                                          PHONE: 404‐881‐7000                                    Law Firm                           CUD                                                                                   Unknown
             1201 WEST PEACHTREE STREET
                                                           FAX: 404‐881‐7777
             ATLANTA, GA 30309‐3424
                                                           EMAIL: randy.orza@alston.com
                                                           AUSTWIDE MINING TITLE MANAGEMENT PTY LTD
             AUSTWIDE MINING TITLE MANAGEMENT PTY LTD
4            PO BOX 1434                                   PHONE: (08)9309‐0400                                   Computer Expenses                  CUD                                                                                   Unknown
             WANGARA, WA, AUSTRALIA 6947                   FAX:
                                                           EMAIL:
                                                           BROWNING KALECZYC BERRY & HOVEN PC
             BROWNING KALECZYC BERRY & HOVEN PC
                                                           KATIE MCWILLIAMS
             KATIE MCWILLIAMS
5                                                          PHONE: 406‐443‐6820                                    Law Firm                           CUD                                                                                   Unknown
             PO BOX 1697
                                                           FAX:
             HELENA, MO 59624
                                                           EMAIL: mari@bkbh.com
                                                           CITY OF SAULT STE MARIE TREASURER
             CITY OF SAULT STE MARIE TREASURER
                                                           KRISTIN COLLINS, FINANCE DIRECTOR/TREASURER
             KRISTIN COLLINS, FINANCE DIRECTOR/TREASURER
6                                                          PHONE: 906‐632‐5715                                    City                               CUD                                                                                   Unknown
             225 PORTAGE AVE.
                                                           FAX: 906‐635‐5606
             SAULT STE MARIE, MI 49783
                                                           EMAIL: kcollins@saultcity.com
             COVINGTON & BURLING                           COVINGTON & BURLING
             EBILL ADMIN                                   EBILL ADMIN
7            ONE CITY CENTER                               PHONE: 202‐662‐6000                                    Law Firm                           CUD                                                                                   Unknown
             850 TENTH STREET NW                           FAX:
             WASHINGTON, DC 20001                          EMAIL: ebill@cov.com
             DENTONS US LLP                                DENTONS US LLP
             JANET SHIELDS                                 JANET SHIELDS
8            233 SOUTH WACKER DRIVE                        PHONE: 312‐876‐8000                                    Law Firm                           CUD                                                                                   Unknown
             SUITE 5900                                    FAX: 312‐876‐7934
             CHICAGO, IL 60606                             EMAIL: janet.shields@dentons.com
                                                           FENN CONSULTING LLC
             FENN CONSULTING LLC
                                                           JOHN FENN
             JOHN FENN
9                                                          PHONE:                                                 Consultant                         CUD                                                                                   Unknown
             8451 N BURKE DRIVE
                                                           FAX:
             TUCSON, AZ 85742
                                                           EMAIL: johnfenn.per@gmail.com
             FRANDEN FARRIS QUILLIN GOODNIGHT & ROBERTS    FRANDEN FARRIS QUILLIN GOODNIGHT & ROBERTS
             SHARON HELM                                   SHARON HELM
10           2 W 2ND ST                                    PHONE: 918‐583‐7129                                    Law Firm                           CUD                                                                                   Unknown
             SUITE 900                                     FAX:
             TULSA, OK 74103‐3115                          EMAIL: shelm@tulsalawyer.com
                                                           GALLAGHER & KENNEDY
             GALLAGHER & KENNEDY
                                                           ESTELA SANTAMARIA
             ESTELA SANTAMARIA
11                                                         PHONE: 602‐530‐8000                                    Law Firm                           CUD                                                                                   Unknown
             2575 EAST CAMELBACK ROAD
                                                           FAX: 602‐530‐8500
             PHOENIX, AZ 85016‐9225
                                                           EMAIL: estela.santamaria@gknet.com
                                                           GHD SERVICES INC
             GHD SERVICES INC
                                                           NOELLE FULTZ
             NOELLE FULTZ
12                                                         PHONE: 716‐297‐6150                                    Engineer                           CUD                                                                                   Unknown
             2055 NIAGARA FALLS BLVD
                                                           FAX: 716‐297‐2265
             NIAGARA FALLS, NY 14304
                                                           EMAIL: Noelle.Fultz@ghd.com
             GOLDER ASSOCIATION INC                        GOLDER ASSOCIATION INC
             RICK BOOTH                                    RICK BOOTH
13           15851 SOUTH US 27, SUITE 50                   PHONE: 517‐482‐2262                                    Environmental Testing/Consulting   CUD                                                                                   Unknown
                                                           FAX:
             LANSING, MI 48906                             EMAIL: rbooth@golder.com
                                                           LITCHFIELD CAVO LLP
             LITCHFIELD CAVO LLP
                                                           LINDSAY GLAZIER
             LINDSAY GLAZIER
14                                                         PHONE: 781‐309‐1500                                    Law Firm                           CUD                                                                                   Unknown
             6 KIMBALL LANE, SUITE 200
                                                           FAX:
             LYNNFIELD, MA 01940‐2682
                                                           EMAIL: GlazierL@litchfieldcavo.com
             MILLIGAN LAWLESS PC                           MILLIGAN LAWLESS PC
             JEANETTE BURKEY                               JEANETTE BURKEY
15           5050 N. 40TH STREET                           PHONE: 602‐792‐3500                                    Law Firm                           CUD                                                                                   Unknown
             SUITE 200                                     FAX: 602‐792‐3525
             PHOENIX, AZ 85018                             EMAIL: Jeanette@milliganlawless.com
                                                           NEW YORK STATE DEPARTMENT OF ENVIROMENTAL PROTECTION
             NEW YORK STATE DEPARTMENT OF ENVIROMENTAL
             PROTECTION
16                                                         PHONE:                                                 Environmental Agency               CUD                                                                                   Unknown
             625 BROADWAY
                                                           FAX:
             ALBANY, NY 12233‐0001
                                                           EMAIL:
                                                           RAWLE & HENDERSON LLP
             RAWLE & HENDERSON LLP
                                                           JOSEPH MCKENNA
             JOSEPH MCKENNA
17                                                         PHONE: 215‐574‐4200                                    Law Firm                           CUD                                                                                   Unknown
             ONE SOUTH PENN SQUARE
                                                           FAX: 215‐563‐2583
             PHILADEPHIA, PA 19107
                                                           EMAIL: jmckenna@rawle.com
             STATISTICS COLLABORATIVE                      STATISTICS COLLABORATIVE
             JEFF LEVITT                                   JEFF LEVITT
18           1625 MASSACHUSETTS AVE NW                     PHONE: 202‐247‐9700                                    Consultant                         CUD                                                                                   Unknown
             SUITE 600                                     FAX:
             WASHINGTON DC, DC 20036                       EMAIL: jeff@statcollab.com
             TERIS ‐ PHOENIX LLC                           TERIS ‐ PHOENIX LLC
             KATHRYN VANDER MEULEN                         KATHRYN VANDER MEULEN
19           3550 N CENTRAL AVE                            PHONE: 602‐241‐9333                                    Litigation Support                 CUD                                                                                   Unknown
             SUITE 150                                     FAX: 602‐241‐3339
             PHOENIX, AZ 85012                             EMAIL: KVanderMeulen@teris.com
             THE CLARO GROUP, LLC                          THE CLARO GROUP, LLC
             SHAWN PHILIP                                  SHAWN PHILIP
20           123 N WACKER DR.                              PHONE: 312‐546‐3356                                    Consultant                         CUD                                                                                   Unknown
             SUITE 1900                                    FAX:
             CHICAGO, IL 60606                             EMAIL: sphilip@theclarogroup.com
                     Case 21-10398-LSS           Doc 1   Filed 02/11/21         Page 15 of 17




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

   IN RE:                                                     Chapter 11

   CYPRUS MINES CORPORATION,                                  Case No. 21-___________

                                Debtor.1


                                        LIST OF TOP TEN LAW FIRMS
                                     THAT REPRESENT TALC CLAIMANTS

           Cyprus Mines Corporation (the “Debtor”), the debtor and debtor-in-possession in the
   above-captioned chapter 11 case (this “Chapter 11 Case”), filed a voluntary petition for relief
   under chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq., in the United
   States Bankruptcy Court for the District of Delaware (the “Court”), for the purpose of resolving
   all existing talc-related personal injury and wrongful death claims against the Debtor. The
   Debtor understands that, as of January 29, 2021, the ten (10) law firms identified herein
   collectively represented 391 of the 427 plaintiffs (approximately 91.6%) with pending talc-
   related personal injury and wrongful death lawsuits against the Debtor.

           The list is prepared in accordance with Rule 1007(d) of the Federal Rules of Bankruptcy
   Procedure for filing in this Chapter 11 case. The list does not include (i) persons who come
   within the definition of “insider” set forth in 11 U.S.C. § 101, or (ii) secured creditors. The
   information presented in this list shall not constitute an admission by, nor is it binding upon, the
   Debtor and does not constitute a waiver of the Debtor’s rights to contest the validity, priority,
   nature, characterization, and/or amount of any claim.


                              (1)                                                    (2)

Name of law firm and complete mailing address,           Name and email or telephone number of law firm contact
 including zip code
Gori Law Firm, P.C.                                      Dimitri Nichols
3878 W. Carson Street, Suite 210                         (424) 383-1501
Torrance, CA 90503                                       dnichols@gorilaw.com

Weitz & Luxenberg                                        Benno Ashrafi
1880 Century Park East, Suite 700                        (310) 247-0921
Los Angeles, CA 90067                                    BAshrafi@weitzlux.com

Simon Greenstone Panatier P.C.                           Jeffrey B. Simon
3780 Kilroy Airport Way, Suite 540                       (214) 276-7680
Long Beach, CA 90806                                     jsimon@sgptrial.com




   1
    The last four digits of the Debtor’s taxpayer identification number are 0890. The Debtor’s address is
   333 North Central Avenue, Phoenix, AZ 85004.


                                                                                                   US_ACTIVE-152292845
                       Case 21-10398-LSS    Doc 1   Filed 02/11/21        Page 16 of 17



Szaferman LaKind Blumstein & Blader, P.C.           Robert Lytle
101 Grovers Mill Road, Suite 200                    (609) 275-0400
Lawrenceville, NJ 08648                             RLytle@szaferman.com

Levy Konigsberg, LLP                                Moshe Maimon
101 Grovers Mill Road, Suite 105                    (609) 720-0400
Lawrenceville, NJ 08648                             mmaimon@levylaw.com

Maune Raichle Hartley French & Mudd LLC             Gentry Smith
1015 Locust Street, Suite 1200                      (314) 244-1397
St. Louis, MO 63101                                 agsmith@mrhfmlaw.com

Simmons Hanly Conroy, LLC                           Benjamin D. Goldstein
455 Market Street, Suite 2200                       (415) 536-3986
San Francisco, CA 94105                             bgoldstein@simmonsfirm.com

Lanier Law Firm, PLLC                               Mark Lanier
Tower 56, 126 East 56th Street, 6th Floor           (212) 421-2800
New York, NY 10022                                  WML@LanierLawFirm.com

Dean Omar Branham Shirley, LLP                      Jessica M. Dean
302 N. Market Street, Suite 300                     (214) 722-5990
Dallas, TX 75202                                    jdean@dobslegal.com

Kassel McVey Attorneys at Law                       John D. Kassel
P. O. BOX 1476                                      (803) 256-4242
Columbia, SC 29202                                  jkassel@kassellaw.com
                                  Case 21-10398-LSS                  Doc 1          Filed 02/11/21               Page 17 of 17

 Fill in this information to identify the case and this filing:


 Debtor Name    Cyprus Mines Corporation
 United States Bankruptcy Court for the:   District of Delaware

 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                                                                   Corporate Ownership Statement, List of Equity Security Holders, List of Top
            Other document that requires a declaration             10 Law Firms that Represent Talc Claimants




        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on        02 / 11 / 2021                          /s/ D. J. (Jan) Baker
                           MM / DD / YYYY                         Signature of individual signing on behalf of debtor




                                                                  D. J. (Jan) Baker
                                                                  Printed name


                                                                  Director
                                                                  Position or relationship to debtor



Official Form 202                              Declaration Under Penalty of Perjury for Non-Individual Debtors
